DETAILED ACTION
Pending Claims
Claims 1-16 are pending.

Priority
This instant application was filed on 03/17/2022 as:
a Continuation of 17/198,504, filed 03/11/2021;
which is a Divisional of 14/961,513, filed 12/07/2015 (now U.S. Patent No. 10,947,428); 
which is a Continuation of 13/918,021, filed 06/14/2013 (now abandoned); 
which is a Continuation-in-Part of 13/315,518, filed 12/09/2011 (now abandoned); 
which is a Continuation-in-Part of 12/949,878, filed 11/19/2010 (now abandoned).
The instant claims feature a (generic) “dimer acid adduct” (see claim 1).  The original claims of parent application 17/198,504 support a generic “dimer acid adduct”.  However, none of the remaining parent applications support a generic “dimer acid adduct”, which is broader in scope than the supported “epoxy/dimer acid adduct”.
Accordingly, the instant application is being treated as a continuation of a continuation-in-part with an effective filing date 03/11/2021.

Notice of Pre-AIA  or AIA  Status
Due to the continuation of a continuation-in-part status described above: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.  The specification fails to describe: a (generic) “dimer acid adduct” (see claim 1).

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the language “and/or” renders the claim indefinite.  Specifically, it is unclear which of these four material limitations is/are required and which of these four material limitations is/are optional.  For the purpose of the prior art search, the “and/or” has been interpreted as: and.
Regarding claims 5 and 6, the language “and/or” renders claim 5 indefinite.  Specifically, it is unclear which of these three materials is/are required and which of these three materials is/are optional.  For the purpose of the prior art search, the “and/or” has been interpreted as: at least one of the three materials.  Claim 6 is rejected because it is dependent from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0083633 A1 or US 2014/0150970 A1).  
Note: all citations are directed to the equivalent US 2016/0083633 A1.  The relatively narrow “epoxy/dimer acid adduct” anticipates the relatively broad “dimer acid adduct”.

Regarding claims 1-16, Desai et al. disclose: (1 & 2) a one-component composition (paragraphs 0067-0136 & 0172-0173) comprising:
(a) 2% by weight to 40% by weight based on total weight of the one-component composition (paragraphs 0093-0094) of an epoxy-capped flexibilizer comprising a reaction product of reactants comprising (i) a first epoxy compound and (ii) a primary or secondary polyether amine (paragraphs 0067 & 0088-0092);
(b) 3% by weight to 25% by weight based on total weight of the one-component composition (paragraph 0097) of a heat-activated latent curing agent (paragraphs 0067 & 0094-0111);
(c) up to 75% by weight based on total weight of the one-component composition (paragraph 0126) of rubber particles having a core/shell structure (paragraphs 0067 & 0125-0126; see also paragraphs 0054-0058); and
(d) 1% by weight to 15% by weight based on total weight of the one-component composition (paragraph 0124) of a dimer acid adduct (paragraph 0067 & 0119-0124);
 (3) wherein the heat-activated latent curing agent comprises dicyandiamide (paragraphs 0095-0096) and/or a reaction product of reactants comprising a second epoxy compound and an imidazole (paragraphs 0098-0101 & 0110); (4) wherein the second epoxy compound comprises a polyepoxide (paragraphs 0100-0101) and the molar ratio of the epoxy compound to the imidazole is 1:1 to 3:1 (paragraph 0099);
(5) further comprising (e) an epoxy/CTBN adduct (paragraphs 0112-0118), graphenic carbon particles (paragraphs 0127-0128) and/or 3,4-dichlorophenyl-N,N-dimethyl urea (paragraphs 0095-0096); (6) wherein the (e) an epoxy/CTBN adduct is formed from CTBN having a functionality of 1.6 to 2.4 (paragraph 0117);
(7) further comprising (e) 1% by weight to 20% by weight based on total weight of the composition of an epoxy/CTBN adduct (paragraph 0118);
(8) wherein the composition is curable at a temperature of 140°C or less and/or is heat-curable within 15 minutes or less (paragraph 0111);
(9) a method of treating a substrate, comprising: applying the composition to a surface of the substrate (paragraphs 0013-0016); (10) further comprising heating the composition at a temperature of 140°C or less (paragraph 0111); (11) further comprising heating the composition for a time of 15 minutes or less (paragraph 0111);
(12) an article comprising: a coating formed on a surface of a substrate from the composition (paragraphs 0013-0016 & 0111); (13) further comprising a second substrate, wherein the composition is positioned between the surface and the second substrate (paragraph 0013-0016); (14) wherein the coating has a measured lap shear strength of at least 15 MPa when tested at room temperature (paragraph 0111); (15) an automotive component comprising the article (paragraph 0014); and (16)  wind turbine comprising the article (paragraphs 0014-0016).

Claims 1-7, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2012/0129980 A1).
Regarding claims 1-3, 5-7, 9, 12-13, 15, and 16, the teachings of Desai et al. are as set forth above and incorporated herein to anticipate claims (1-3, 5-7, 9, 12-13, 15 & 16).  Publication US 2012/0129980 A1 explicitly supports the above citations.
Regarding claim 4, the teachings of Desai et al. are as set forth above and incorporated herein.  Publication US 2012/0129980 A1 fails to explicitly support the claimed molar ratio.  However, this limitation is not required due to the “and/or” language in claim 3.  Accordingly, publication US 2012/0129980 A1 anticipates claim (4) because it discloses the use of dicyandiamide.
Regarding claim 14, the teaching of Desai et al. are as set forth above and incorporated herein.  Publication US 2012/0129980 A1 fails to explicitly support the claimed lap shear strength range.  However, the exemplary embodiments of publication US 2012/0129980 A1 disclose values within the claimed range (see Table 7).  Accordingly, publication US 2012/0129980 A1 anticipates claim (14).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Desai et al. (US 2012/0129980 A1).
Regarding claim 8, the teachings of Desai et al. are as set forth above and incorporated herein.  Publication US 2012/0129980 A1 fails to explicitly disclose: (8) wherein the composition is curable at a temperature of 140oC or less and/or is curable within 15 minutes or less.  However, the skilled artisan would have expected to the composition of Desai et al. to satisfy this property because the composition of Desai et al. satisfies all of the material/chemical limitations of the claimed composition.  At the very least, the skilled artisan would have expected the composition of Desai et al. to obviously embrace embodiments satisfying this property because the composition of Desai et al. satisfies all of the material/chemical limitations of the claimed composition.
Therefore if not anticipated by Desai et al., the skilled artisan would have expected the composition of Desai et al. to obviously embrace embodiments satisfying the instantly claimed property because the composition of Desai et al. satisfies all of the material/chemical limitations of the claimed composition.

Claim Rejections - 35 USC § 103
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2012/0129980 A1).
Regarding claims 10 and 11, the teachings of Desai et al. are as set forth above and incorporated herein.  Publication US 2012/0129980 A1 fails to explicitly disclose a heating (curing) step: (10) at a temperature of 140oC or less and (11) for a time of 15 minutes or less.  However, the skilled artisan would have recognized time and temperature as result-effective variables, ensuring efficient and adequate reaction/curing of the curable composition.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been also found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat (cure) the composition of Desai et al. at the instantly claimed temperature and time because: (a) the skilled artisan would have recognized time and temperature as result-effective variables, ensuring efficient and adequate reaction/curing of the curable composition; (b) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (c) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2008/0188609 A1).
Regarding claims 1, 3-5, 9, 12, and 13, Agarwal et al. disclose: (1) a one-component composition (Abstract; paragraph 0006) comprising:
(b) a heat-activated latent curing agent (paragraphs 0006 & 0066-0070);
(c) rubber particles having a core/shell structure (paragraphs 0006 & 0014-0045); and
at least one auxiliary impact modifier/toughening agent (paragraphs 0006 & 0046-0062);
(3) wherein the heat-activated latent curing agent comprises dicyandiamide (paragraphs 0067-0068) and/or a reaction product of reactants comprising a second epoxy compound and an imidazole (optional component not required); (4) wherein the second epoxy compound comprises a polyepoxide and the molar ratio of the epoxy compound to the imidazole is 1:1 to 3:1 (optional component not required);
(5) further comprising (e) an epoxy/CTBN adduct, graphenic carbon particles and/or 3,4-dichlorophenyl-N,N-dimethyl urea (paragraphs 0069 & 0071; see also paragraph 0059); 
(9) a method of treating a substrate, comprising: applying the composition to a surface of the substrate (paragraphs 0077-0082); 
(12) an article comprising: a coating formed on a surface of a substrate from the composition (paragraphs 0077-0082); and (13) further comprising a second substrate, wherein the composition is positioned between the surface and the second substrate (paragraphs 0077-0082). 
Agarwal et al. fail to explicitly disclose a composition containing (1) both: (a) an epoxy-capped flexibilizer comprising a reaction product of reactants comprising (i) a first epoxy compound and (ii) a primary or secondary polyether amine; and (d) a dimer acid adduct.  Rather, disclose the use of one or more auxiliary impact modifiers and/or toughening agents that do not have a core-shell structure (see paragraph 0046).  These include the instantly claimed epoxy-capped flexibilizer (a) (see paragraphs 0048-0052) and the instantly claimed dimer acid adduct (d) (see paragraph 0059: see “adducts of dimeric fatter acids with epoxy resins” on page 7, across from paragraph 0061). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Agarwal et al. with both the instantly claimed epoxy-capped flexibilizer and the instantly claimed dimer acid adduct because: (a) Agarwal et al. disclose the use of one or more auxiliary impact modifiers and/or toughening agents that do not have a core-shell structure; and (b) these materials include the instantly claimed epoxy-capped flexibilizer and the instantly claimed dimer acid adduct.
Regarding claim 2, the teachings of Agarwal et al. are as set forth above and incorporated herein.  Agarwal et al. disclose: (2) up to 75% by weight of (c) based on total weight of the one-component composition (see paragraph 0043).  Agarwal et al. fail to explicitly disclose: (2) 3% by weight to 25% by weight of (b), based on total weight of the one-component composition.  Rather, they disclose an overlapping range of about 0.5 to about 8 weight percent (see paragraph 0070).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Agarwal et al. with the instantly claimed amount of curing agent because: (a) Agarwal et al. disclose an overlapping range of about 0.5 to about 8 weight percent; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Lastly, Agarwal et al. fail to explicitly disclose: (2) 2% by weight to 40% by weight of (a) and 1% by weight to 15% by weight of (d), based on total weight of the one-component composition.  Rather, they disclose that their mixtures of auxiliary impact modifiers/toughening agents are present in an amount of from about 0.1 to about 40 weight percent (see paragraph 0060), which embraces the individual claimed ranges and overlaps the combined claimed ranges.  Again, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Agarwal et al. with the instantly claimed amount of flexibilizer and adduct because: (a) Agarwal et al. disclose that their mixtures of auxiliary impact modifiers/toughening agents are present in an amount of from about 0.1 to about 40 weight percent; (b) the range of Agarwal et al. embraces the individual claimed ranges; (c) the range of Agarwal et al. overlaps the combined claimed ranges; and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claims 6 and 7, the teachings of Agarwal et al. are as set forth above and incorporated herein.  Agarwal et al. fail to explicitly disclose an embodiment: (7) further comprising (e) 1% by weight to 20% by weight based on total weight of the composition of an epoxy/CTBN adduct; and (6) wherein the (e) an epoxy/CTBN adduct is formed from CTBN having a functionality of 1.6 to 2.4.  Rather, their “one or more auxiliary impact modifiers and/or toughening agents that do not have a core-shell structure” also include reaction products of carboxyl-terminated butadiene-nitrile rubbers (approximate functionality of 2, based on two terminals) with epoxy resins (see paragraph 0059, on page 6 across from paragraph 0057).  Furthermore, they disclose that their mixtures of auxiliary impact modifiers/toughening agents are present in an amount of from about 0.1 to about 40 weight percent (see paragraph 0060), which embraces the individual claimed ranges and overlaps the combined claimed ranges.  Again, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Agarwal et al. with the instantly claimed epoxy/CTBN adduct (and amount thereof) because: (a) Agarwal et al. disclose that their “one or more auxiliary impact modifiers and/or toughening agents that do not have a core-shell structure” also include reaction products of carboxyl-terminated butadiene-nitrile rubbers (approximate functionality of 2, based on two terminals) with epoxy resins; (b) Agarwal et al. disclose that their mixtures of auxiliary impact modifiers/toughening agents are present in an amount of from about 0.1 to about 40 weight percent; (c) the range of Agarwal et al. embraces the individual claimed ranges; (d) the range of Agarwal et al. overlaps the combined claimed ranges; and (e) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 8, the teachings of Agarwal et al. are as set forth above and incorporated herein.  Agarwal et al. fail to explicitly disclose: (8) wherein the composition is curable at a temperature of 140oC or less and/or is curable within 15 minutes or less.  However, the skilled artisan would have expected the composition of Agarwal et al. to obviously embrace embodiments satisfying this property because the composition of Agarwal et al. obviously satisfies all of the material/chemical limitations of the claimed composition.
Therefore, the skilled artisan would have expected the composition of Agarwal et al. to obviously embrace embodiments satisfying the instantly claimed property because the composition of Agarwal et al. obviously satisfies all of the material/chemical limitations of the claimed composition.
Regarding claims 10 and 11, the teachings of Agarwal et al. are as set forth above and incorporated herein.  Agarwal et al. fail to explicitly disclose a heating (curing) step: (10) at a temperature of 140oC or less and (11) for a time of 15 minutes or less.  However, the skilled artisan would have recognized time and temperature as result-effective variables, ensuring efficient and adequate reaction/curing of the curable composition.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been also found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat (cure) the composition of Agarwal et al. at the instantly claimed temperature and time because: (a) the skilled artisan would have recognized time and temperature as result-effective variables, ensuring efficient and adequate reaction/curing of the curable composition; (b) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (c) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Regarding claim 14, the teachings of Agarwal et al. are as set forth above and incorporated herein.  Agarwal et al. fail to explicitly disclose: (14) wherein the coating has a measured lap shear strength of at least 15 MPa when tested at room temperature.  However, the skilled artisan would have expected the coating of Agarwal et al. to obviously embrace embodiments satisfying this property because the coating of Agarwal et al. obviously satisfies all of the material/chemical limitations of the claimed composition.
Therefore, the skilled artisan would have expected the coating of Agarwal et al. to obviously embrace embodiments satisfying the instantly claimed property because the coating of Agarwal et al. obviously satisfies all of the material/chemical limitations of the claimed composition.
Regarding claim 15, the teachings of Agarwal et al. are as set forth above and incorporated herein.  Agarwal et al. fail to explicitly disclose: (15) an automotive component comprising the article.  Rather, they disclose bonded articles used in vehicle construction (see paragraph 0082), which obviously embraces automotive components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an automotive component with the composition of Agarwal et al. because: (a) Agarwal et al. disclose bonded articles used in vehicle construction; and (b) this obviously embraces automotive components.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2008/0188609 A1) in view of Jacob et al. (US 2011/0058948 A1).
Regarding claim 16, the teachings of Agarwal et al. are as set forth above and incorporated herein.  Agarwal et al. disclose that their composition can be used to form composite materials, in addition to being used as structural adhesives (see paragraph 0082).  However, they fail to explicitly disclose: (16) a wind turbine comprising the article.
Jacob et al. disclose a related toughened epoxy resin composition (see Abstract).  They demonstrate that toughened epoxy resin compositions are also recognized in the art as suitable materials in the construction of wind turbine composite components (see Abstract).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a wind turbine component with the composition of Agarwal et al. because: (a) Agarwal et al. disclose that their composition can be used to form composite materials, in addition to being used as structural adhesives; (b) Jacob et al. disclose a related toughened epoxy resin composition and demonstrate that toughened epoxy resin compositions are also recognized in the art as suitable materials in the construction of wind turbine composite components; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of copending Application No. 17/198,504 (US 2021/0198538 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-3, copending claims 4 and 5 anticipate claims (1-3).
Regarding claim 8, copending claims 4 and 5 fail to explicitly disclose: (8) wherein the composition is curable at a temperature of 140oC or less and/or is curable within 15 minutes or less.  However, the skilled artisan would have expected to the copending composition to satisfy this property because the copending composition satisfies all of the material/chemical limitations of the claimed composition.  At the very least, the skilled artisan would have expected the copending composition to obviously embrace embodiments satisfying this property because the copending composition satisfies all of the material/chemical limitations of the claimed composition.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 18, 2022